     Anna Y. Park, SBN 164242
 1
     Sue Noh, SBN 192134
 2   Andrea E. Ringer, SBN 307315
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4
     Los Angeles, CA 90012
 5   Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 6   E-Mail: lado.legal@eeoc.gov
 7
     Attorneys for Plaintiff
 8   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 9
10   William J. Gorham III, SBN 151773
     Vladimir J. Kozina, SBN 284645
11   Mayall Hurley, P.C.
     2453 Grand Canal Boulevard
12   Stockton, CA 95207-8253
13   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
14   E-Mail: wgorham@mayallaw.com
15   Attorneys for Defendant PAQ, INC.
16   d/b/a RANCHO SAN MIGUEL MARKETS

17
                                 UNITED STATES DISTRICT COURT
18                              EASTERN DISTRICT OF CALIFORNIA
19
20   U.S. EQUAL EMPLOYMENT                    ) Case No.: 1:18-cv-01335-AWI-EPG
     OPPORTUNITY COMMISSION,                  )
21                                            )
                                              )
22                 Plaintiff,                 ) JOINT NOTICE OF SETTLEMENT AND
                                              ) [PROPOSED] ORDER
23          vs.                               )
                                              )
24                                            )
     PAQ, INC. d/b/a RANCHO SAN MIGUEL        )
25   MARKETS, and Does 1-10 Inclusive,        )
                                              )
26                 Defendant.                 )
                                              )
27                                            )
                                              )
28                                            )




                                              -1-
 1          TO THE HONORABLE DISTRICT COURT JUDGE, MAGISTRATE JUDGE,
 2   ALL PARTIES, AND THEIR ATTORNEYS OF RECOR
 3          Pursuant to Local Rule 160(a), Plaintiff U.S. Equal Employment Opportunity
 4   Commission and Defendant PAQ, Inc., d/b/a Rancho San Miguel Markets (collectively, “the
 5   Parties”), through their respective counsel of record, hereby submit this Joint Notice of
 6   Settlement. The Parties attended a successful mediation on June 24, 2019 and have agreed to the
 7   monetary amount and in principle to major terms of the injunctive remedies. The Parties are
 8   currently negotiating the terms of the Proposed Consent Decree for this Court’s consideration
 9   and approval.
10          Accordingly, to conserve resources and focus their attention on finalizing the settlement,
11   the Parties respectfully request that the Court stay this matter for sixty (60) days to allow the
12   Parties to negotiate and file the Proposed Consent Decree.
13          IT IS SO STIPULATED.
14
15                                                          Respectfully submitted,
16
     Dated: July 3, 2019                                    _/s/ Andrea E. Ringer
17                                                          Andrea E. Ringer
                                                            Trial Attorney,
18                                                          U.S. EQUAL EMPLOYMENT
                                                            OPPORTUNITY COMMISSION
19
20   Dated: July 3, 2019                                    /s/ Vladimir J. Kozina
                                                            Vladimir J. Kozina
21
                                                            Attorney for Defendant PAQ, INC. d/b/a
22                                                          RANCHO SAN MIGUEL MARKETS

23
24
25
26
27
28




                                                      -2-
 1                                                [PROPOSED] ORDER
 2              Upon good cause appearing, IT IS SO ORDERED that due to the settlement agreement
 3   between Plaintiff U.S. Equal Employment Opportunity Commission and Defendant PAQ, Inc.,
 4   d/b/a Rancho San Miguel Markets, the Court hereby stays this litigation and orders the Parties
 5   to file a Proposed Consent Decree or a status update within sixty (60) days.1
 6
     IT IS SO ORDERED.
 7
 8   Dated: July 8, 2019
                                                           SENIOR DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
         Any status update in leu of a consent decree must explain why a proposed consent decree has not been finalized,
28
     what steps are being taken to finalize the decree, and when the proposed final decree can realistically be expected.




                                                               -3-
